 1
     Jonathan A. Stieglitz, Esq.
 2   (SBN 278028)
     jonathan.a.stieglitz@gmail.com
 3   THE LAW OFFICES OF
     JONATHAN A. STIEGLITZ
 4   11845 W. Olympic Blvd., Suite 800
     Los Angeles, California 90064
 5   Telephone: (323) 979-2063
     Facsimile: (323) 488-6748
 6   Attorney for Plaintiff
 7

 8                         UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10

11
     TERESA GARDENHIRE                       Case No.: 2:19-cv-854

12
                              Plaintiff,
                                             Hon. William B. SHUBB
13
              -against-
                                             ORDER FOR CASE
14
     EXPERIAN INFORMATION                    DISMISSAL WITH PREJUDICE
     SOLUTIONS, INC.; EQUIFAX                AS TO EQUIFAX INFORMATION
15
     INFORMATION SERVICES, LLC;              SERVICES, LLC
     AVANT, LLC; BARCLAYS BANK
     DELAWARE; CAPITAL ONE BANK
16   (USA), N.A.,
17                           Defendant.
18
                                             Complaint Filed: 5/13/2019

19

20
21

22
           THE COURT having reviewed the Parties’ Proposed Stipulation for
23

24
     Dismissal With Prejudice, and being fully advised in the premises, DOES

25   HEREBY ORDER, that the party is dismissed with prejudice with each party to
26
     bear their respective costs and fees
27

28   BY THE COURT:
 1
     Dated: February 11, 2020
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
